Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that
1. The appeals to reappraisement set forth on the schedule attached hereto and made a part hereof consist of importations of perfumery, toilet water, cosmetics and similar merchandise exported from Western Germany;
2. That merchandise such or similar to the merchandise specified in the attached schedule was not on the dates of exportation to the United States freely offered for sale to all purchasers in the markets of Western Germany, the country of exportation, either for home consumption or for exportation to the United States; that on said dates of exportation such merchandise was not freely offered for sale in the principal markets for domestic consumption in the United States; and that the Appraiser has determined that neither a foreign value, nor an export value nor a United States value as set forth in Section 402 of the Tariff Act of 1930 can be satisfactorily ascertained;
3. That the cost of materials and of fabrication, manipulation or other process employed in producing such or similar merchandise at time proceeding the dates of exportation of the merchandise specified in the attached schedule, which would ordinarily permit the manufacture of said merchandise in the usual course of business, plus the usual general expenses (which are not less than 10 % of the above costs) plus an addition for profit (which profit is not less than 8 % of all of the foregoing costs and expenses) equal to the profit which ordinarily is added by manufacturers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, plus the cost of all coverings of whatever nature, and other costs, charges, and expenses incident to placing the specified merchandise in condition packed ready for shipment to the United States (cost of production as set forth in said Section 402 (f) is the appraised values less the addition for “cost of packing”;
4. That the additions for the item of “cost of packing” are not parts of the cost of production as set forth in Section 402 (f) of the Tariff Act of 1930;
5. That the reappraisement appeals set forth in the attached schedule are submitted for decision on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper *689basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the additions for “cost of packing.”
Judgment will be entered accordingly.